DETAILED ACTION
	This is in response to the RCE filed on September 30th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 5-9, filed 9/30/21, with respect to the 103 rejection of claim 1 have been fully considered and are persuasive.  The 103 rejection of claim 1 and its dependents has been withdrawn. 

Applicant argues (pg. 9) claim 10 recites analogous steps to claim 1 and benefits from like arguments.  But this is not persuasive.  Claim 10 does not recite the same features as claim 1.  Specifically it does not require the “virtual device network interface” to perform the emulating and transcoding as required by claim 1.  Furthermore claim 10 receives a media stream displays it as a worksurface image whereas the virtual device network interface of claim 1 receives the worksurface image.  These differences cause the scope of claim 10 to be quite broader than claim 1 so the same arguments do not apply.  As previously discussed in the prosecution history, the 

Applicant’s remarks, pg. 11, regarding claims 12-16 are persuasive.  Therefore the rejection is withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-9 and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the arguments and amendments filed on 9/30/21 overcome the outstanding rejections and differentiate over the prior art.  The prosecution history is clear and well-established so no further reasons for allowance are necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. US 2014/0267577 A1 in view of Tan et al. US 2014/0372614 A1.

Regarding claim 10, Weber discloses: a method for multi-source web conferencing including a first client computer of a plurality of client computers in communication with a host computer (Figs. 2, 4), receiving at a host computer, a media stream from a first and second client computer, the first and second client computers connected to the host computer for participating in a multi-source collaboration session (client/web application allows end point device to participate in video conference with other computers – paragraphs 6 and 55-57);
displaying with the host computer, the multiple media streams on a shared display as a composite worksurface image (Figs. 2-3, paragraphs 46, 63; also see Fig. 4, paragraphs 27, 31-32)
transcoding with a virtual device network interface for the first client computer (abstract, Fig. 4, paragraph 31), an encoded composite worksurface image received and representing the encoded composite worksurface image into a transcoded video stream that simulates a content source of the physical device (processing the data stream includes transcoding – paragraph 44 and Fig. 5); and
transmitting the at least one transcoded video stream via the web conferencing application, to a web conferencing computer remote from the first client computer (perform web conferencing – see Fig. 2 paragraph 42; participants upload media content to remote devices - paragraphs 32 and 55-57).


Although some aspects of Weber refer to a server as performing the above features, Weber also teaches pushing work to clients that have the resources to do video processing (paragraph 20).  Specifically, Weber teaches a distributed system (Fig. 2) and explicitly discloses that components of the system may be distributed across the nodes (paragraph 44).  Thus, Weber fully discloses the claimed client computer adapted to receive, transcode, and transmit composite video streams.

Weber does not explicitly disclose emulate a physical device but this is taught by Tan (abstract, paragraphs 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weber with the emulation taught by Tan.  Tan teaches that by virtualizing (e.g. emulating physical device), costs and network load can be reduced (paragraphs 10 and 15).

Weber also discloses several additional features such as the composite image being a sequence of the worksurface images (paragraph 46); the composite image being received from a video source proxy at the host computer (Figs. 2-4); and the composite image being received as an encoded video stream from the video source proxy according to a display host-to-client 

Regarding claim 11, Weber discloses re-encoding the encoded composite worksurface image prior to transcoding (translate date before transcoding – paragraph 46).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sievert et al. US 2015/0281710 A1 discloses a server instructing a client to transcode video (abstract, Fig. 3).
Wengrovitz et al. US 2012/0314018 A1 discloses emulating cameras in a video streaming system (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        

(571) 270-1975